Citation Nr: 1311415	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  06-21 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased combined disability rating greater than 40 percent for left knee disabilities on an extraschedular basis under 38 C.F.R. § 3.321(b) prior to May 18, 2009.

2.  Entitlement to an increased combined disability rating greater than 60 percent for left knee disabilities on an extraschedular basis under 38 C.F.R. § 3.321(b) beginning on May 18, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability on an extraschedular basis under 38 C.F.R. § 4.16(b) prior to May 18, 2009.   

4.  Entitlement to a TDIU by reason of service-connected disability on a schedular basis under 38 C.F.R. § 4.16(a) beginning on May 18, 2009.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife, son and daughter


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from August 1972 to August 1976.  He also had a period of active duty for training (ACDUTRA) with the New York Army National Guard in June 1994, for which he was service connected for a left knee disability.  
 
The issues on appeal first came to the Board of Veterans' Appeals (Board) from September 2004, May 2005, and February 2007 rating decisions issued by the RO.

In November 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In June 2009, the Veteran presented testimony at a hearing before a Veterans Law Judge who has since retired.  

In an August 2011 statement the Veteran indicated he did not want another hearing with a different Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.  

In August 2009 and March 2012, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.  

The Veteran submitted additional private medical evidence in November 2012.  However, he also submitted a waiver of his right to have the RO initially consider this evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See generally 38 C.F.R. §§ 20.800, 20.1304 (2012).   

A review of the Virtual VA paperless claims processing system also reveals additional, pertinent VA treatment records dated in 2011 and 2012.  These records are not present in the claims folder.  

In any event, in the October 2012 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed these records in the Virtual VA system, such that there can be no prejudice to the Veteran.


FINDINGS OF FACT

1.  For the period of the appeal, both prior to and after May 18, 2009, the Veteran's service-connected left knee disabilities have not caused an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization to render impractical the application of the regular rating standards.  

2.  Prior to May 18, 2009, the Veteran has the following service-connected disabilities:  left knee posttraumatic deformity of the left lateral tibial plateau, rated as 30 percent disabling; and left knee arthritis, rated as 10 percent disabling.  The combined service-connected disability rating is only 40 percent (under the combined ratings table).  Therefore, prior to May 18, 2009, the schedular percentage criteria for a TDIU rating are not met.  

3.  Beginning on and after May 18, 2009, the Veteran has the following service-connected disabilities:  left knee posttraumatic deformity of the left lateral tibial plateau with arthritis, rated as 30 percent disabling; left knee limitation of extension with arthritis, rated as 30 percent disabling; and left knee limitation of flexion with arthritis, rated as 20 percent disabling.  The combined service-connected left knee disability rating is 60 percent, meeting the schedular percentage criteria for TDIU rating (under the combined rating table).  Therefore, after May 18, 2009, the schedular percentage criteria for TDIU rating are met.  

4.  For the period of the appeal, both prior to and after May 18, 2009, the service-connected left knee disability is not shown to preclude the Veteran from securing and following a substantially gainful occupation in that, although he cannot perform employment involving physical labor, he can perform sedentary employment.  


CONCLUSIONS OF LAW

1.  Prior to May 18, 2009, the disability picture presented by the service-connected left knee disability does not warrant the assignment of increased ratings beyond the combined 40 percent rating on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.71a including Diagnostic Codes 5010-5003, 5257, 5260, 5261, and 5262 (2012).    

2.  Beginning on May 18, 2009, the disability picture presented by the service-connected left knee disability does not warrant the assignment of increased ratings beyond the combined 60 percent rating on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.68, 4.71a including Diagnostic Codes 5010-5003, 5257, 5260, 5261, and 5262 (2012).    

3.  Prior to May 18, 2009, the criteria are not met for the assignment of a TDIU rating on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(b), 4.19, 4.25 (2012).

4.  Beginning on and after May 18, 2009, the criteria are not met for the assignment of TDIU rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a), 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

For the increased rating (on an extraschedular basis) and TDIU claims being denied, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in June 2004, March 2005, September 2005, March 2006, June 2006, January 2010, and October 2010.  

Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate these issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The January 2010 letter, in particular addressed the criteria necessary to establish an extra-schedular rating for his increased rating claim for the left knee under § 3.321(b).  

In addition, the March 2006 and June 2006 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  

In the present case, the Board sees the RO did not provide the Veteran with all VCAA notice prior to the September 2004, May 2005, and February 2007 adverse determinations on appeal.  

But in Pelegrini II, the Court also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has further held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  

In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the timing defect was cured.  After providing additional VCAA notice on multiple occasions, the RO readjudicated the claims in SSOCs, to include the most recent October 2012 SSOC.  Thus, the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), National Guard records, relevant VA inpatient and outpatient treatment records, VA examinations, Social Security Administration (SSA) disability records, Chapter 31 vocational rehabilitation records, employer records, and private treatment records identified by the Veteran.  

The Veteran was also afforded an April 2012 VA medical examination to rate the current severity of his left knee disabilities and to consider TDIU entitlement.  

The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v.  Nicholson, 21 Vet. App. 174, 182-83.  

Here, the April 2012 VA examination is current and adequate.  There is no basis for any further VA examinations to rate this disability.  

In addition, the RO secured a March 2011 extraschedular evaluation under both 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b) with the Director of Compensation and Pension Service.  

For his part, the Veteran has submitted personal statements, lay statements from family, hearing testimony, representative argument, an insurance letter, and private medical evidence.  In fact, neither the Veteran nor his representative has contended that any additional evidence remains outstanding.  

With regard to the June 2009 hearing and November 2006 DRO hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge or DRO who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, No. 11-1253 (October 16, 2012).  

At both hearings, the Veterans Law Judge, DRO, the Veteran, and the representative for the Veteran outlined the issues on appeal and engaged in a discussion as to substantiation of the claims.  The Veteran provided a description of his current left knee symptomatology and his ability to work.  

Overall, the hearings were legally sufficient, and there has been no allegation to the contrary.   Moreover, the Veteran has not requested another hearing.  In fact, in August 2011, he rejected the opportunity for a new hearing. 

Finally, the RO also substantially complied with the Board's August 2009 and March 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

Specifically, pursuant to the remands, the RO afforded the Veteran a recent April 2012 VA examination to rate the severity of his left knee disability and to determine employability; provided additional VCAA notice; secured private employer records; secured Chapter 31 vocational rehabilitation records; secured VA treatment records; issued an SSOC after additional evidence was secured; and referred the Veteran for an extraschedular evaluation with the Director of Compensation and Pension Service under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  Thus, the RO has substantially complied with the Board's remand instructions.  

In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012). 




Governing Law and Regulations with Analysis for Extraschedular Rating for Left Knee Disabilities under § 3.321 

Prior to May 18, 2009, the Veteran had the following service-connected disabilities:  left knee posttraumatic deformity of the left lateral tibial plateau, rated as 30 percent disabling; and left knee arthritis, rated as 10 percent disabling.  Thus, prior to May 18, 2009, the combined service-connected disability rating for the left knee is 40 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  

Beginning on May 18, 2009, the Veteran had the following service-connected disabilities:  left knee posttraumatic deformity of the left lateral tibial plateau with arthritis, rated as 30 percent disabling; left knee limitation of extension with arthritis, rated as 30 percent disabling; and left knee limitation of flexion with arthritis, rated as 20 percent disabling.  Thus, after May 18, 2009, the combined service-connected disability rating is 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  

Prior to May 18, 2009, the left knee posttraumatic deformity of the left lateral tibial plateau was rated as 30 percent disabling under Diagnostic Code 5262, impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  

Prior to May 18, 2009, the left knee arthritis was rated as 10 percent disabling under Diagnostic Codes 5010-5003, traumatic arthritis and degenerative arthritis, substantiated by X-ray findings.  Id.  

Beginning on May 18, 2009, the left knee posttraumatic deformity of the left lateral tibial plateau with arthritis was rated as 30 percent disabling under Diagnostic Code 5257, recurrent subluxation and lateral instability of the knee.  38 C.F.R. § 4.71a.  

Beginning on May 18, 2009, the left knee limitation of extension with arthritis was rated as 30 percent disabling under Diagnostic Code 5261, limitation of leg extension.  Id.  
Beginning on May 18, 2009, the left knee limitation of flexion with arthritis was rated as 20 percent disabling under Diagnostic Code 5260, limitation of leg flexion.  Id.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5262, the minimum 10 percent evaluation under is assigned when there is malunion of the tibia and fibula with slight knee or ankle disability.  A higher evaluation of 20 percent is warranted with moderate knee or ankle disability.  A 30 percent is warranted where there is marked knee or ankle disability.  Finally, a 40 percent evaluation is warranted for nonunion with loose motion requiring a brace.  Id.  

Under Diagnostic Codes 5010-5003, traumatic arthritis is rated analogous to degenerative arthritis.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5003, for arthritis, in the absence of limitation of motion or painful motion, a 10 percent rating is in order with X-ray evidence of involvement of two or more major joints or two or more minor joint groups; a 20 percent rating is appropriate with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.  

Under Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  Id. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

In the August 2009 decision, the Board adjudicated the issue of an increased rating for the Veteran's left knee disabilities on a schedular basis for the time periods both before and after May 18, 2009.  Therefore, the issue of an increased rating for the Veteran's left knee disabilities on a schedular basis is no longer on appeal.

However, the Veteran still contends that despite the combined 40 percent schedular rating prior to May 18, 2009, and the combined 60 percent schedular rating after May 18, 2009, his left knee disabilities should be rated higher.  He believes his left knee disabilities have exhibited marked interference with employment.  

The Veteran had not worked since 1999 when he was a quality inspector for a bus company.  He said that his lack of work was due to symptomatology of his left knee.  He seeks higher extraschedular ratings under 38 C.F.R. § 3.321(b)(1) for the left knee above the 40 and 60 percent ratings assigned during the appeal period.  See August 2005 claim; April 2007 Notice of Disagreement (NOD); July 2006 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability); November 2006 DRO hearing testimony; June 2009 Travel Board hearing testimony.  

On this note, in the August 2009 decision, the Board found that the evidence of record reasonably raised the issue of an extraschedular evaluation for the Veteran's left knee increased rating claims under 38 C.F.R. § 3.321(b)(1).  

As such, the Board instructed the RO to refer the increased rating claims to the Director of Compensation and Pension Service for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  The RO complied with this request, and the Director of Compensation and Pension issued a March 2011 letter opining that the Veteran was not entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for his service-connected left knee disabilities.  

Therefore, the issue of an extraschedular rating under 38 C.F.R. § 3.321(b) is no longer in the first instance.  It follows that the Board now has jurisdiction to adjudicate the extraschedular issue on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Under 38 C.F.R. § 3.321(b)(1), ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

As the Court recently explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See again Floyd, 9 Vet. App. at 95.   

Upon review of the evidence of record, the combined schedular ratings for the left knee - that is, 40 percent prior to May 18, 2009 and 60 percent after May 18, 2009, are deemed adequate.  38 C.F.R. § 3.321(b)(1).  

The Board previously found that the evidence of record at least reasonably raised the issue of an extraschedular evaluation for the increased rating claims for the left knee under 38 C.F.R. § 3.321(b)(1).  

As such, the Board referred this issue to the Director of Compensation and Pension Service to determine if an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) was warranted.  In a March 2011 letter, the Director of Compensation and Pension Service determined that it was not.  The Board agrees with this assessment.  In other words, an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted at any point during the appeal for the Veteran's service-connected left knee disabilities.

With regard to the first factor, the Board emphasizes that the Rating Schedule already considered most of the symptomatology reported by the Veteran within the factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), in determining the Veteran's combined 40 and 60 percent ratings for his left knee disabiities.  That is, the Board has considered both the lay assertions of the Veteran and his family and the medical evidence of record, which reveals limitation of flexion and extension, the need for a cane to ambulate, use of a knee brace, difficulty sitting or standing for prolonged periods of time (30-45 minutes) without moving, occasional swelling, frequent and constant left knee pain, pain on motion or activity, impairment in activities of daily living and physical labor, the inability to help his wife with house or yard work, difficulty navigating stairs, one instance of left thigh atrophy, inability to walk far, and occasional falls and instability from his left knee.  

However, with regard to the first factor, the Board does acknowledge that some of the manifestations of his left knee disability reported by the Veteran are not specifically listed by the rating criteria.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at115-116.  

That is, throughout the appeal since 2000, the Veteran has stated that prescription pain medication he takes for his left knee disability causes drowsiness and difficulty concentrating at times.  He also asserts that the pain medication upsets his digestive system.  He maintains that the pain medication is "like trying to kill a fly with a bomb."  He also says his left knee pain interferes with his sleep.  See VA treatment notes dated in January 2000, March 2000; November 2006 DRO hearing testimony at pages 3-6; December 2006 VA examination; June 2009 Travel Board hearing testimony; November 2000 SSA Explanation of Determination.  The Board observes that Diagnostic Codes 5010-5003, 5257, 5260, 5261, and 5262 do not discuss these particular symptoms reported by the Veteran.  Thus, it can be argued that the 40 and 60 percent schedular evaluations do not contemplate all of the Veteran's symptomatology.  

With regard to the second factor, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

In this respect, the Board finds that his service-connected left knee disabilities do not markedly interfere with his ability to work, meaning above and beyond that contemplated by his combined 40 and 60 percent schedular ratings.  38 C.F.R. § 3.321(b)(1).  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

It is undisputed that the Veteran's left knee disability prevents employment involving physical labor (e.g., at his previous work as a mechanic or as a bus inspector).  Chapter 31 vocational rehabilitation records dated from 2000 to 2004 confirm that physical activities such as climbing, bending, stooping, prolonged standing or treading, and working in adverse weather are not possible for the Veteran.  

Numerous private and VA records also confirm that he cannot work in a job involving physical labor.  See May 2000 private insurance statement; September 2000 VA physician letter; November 2000 SSA disability determination; November 2006 and June 2009 hearing testimonies; May 2009 VA examination; June 2009 and April 2011 private statements from Dr. S.S.B.; 2012 lay family statements.  The April 2012 VA examiner also opined that the Veteran would have difficulty with kneeling and squatting, standing for long periods of time or walking long distances.  He would be able to drive and to walk short distances and to bend and twist and sit.  He would have some difficulty climbing stairs.  He would have some difficulty carrying, though would likely be able to lift 15-20 pounds if he did not have to carry it a distance.

However, upon weighing the evidence, the Board does not believe this evidence shows "marked interference with employment" beyond the average impairment to earnings capacity already contemplated by the 40 and 60 percent ratings assigned under the Rating Schedule.  38 C.F.R. § 3.321(b)(1).  

Stated another way, to the extent that the Veteran's left knee disabilities interfere with his employability, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Some interference with employment is already contemplated by the 40 and 60 percent combined disability ratings that are assigned for the Veteran's left knee disabilities.  

Most significantly, the evidence of record strongly suggests that the decision not to pursue sedentary work comes down to the Veteran.  Specifically, Chapter 31 vocational rehabilitation records dated from 2000 to 2004 indicated that the Veteran had an employment handicap, but not a serious employment handicap.  He was deemed "fully feasible" for vocational rehabilitation services.  It was noted that the Veteran did not present any other significant health or personal factors that would indicate a need for specialized and supportive rehabilitation procedures.  Occupations associated with business administration and management represented suitable options.  Careers such as bookkeeping or accounting, or business management would not involve physical activities that would be adverse to the Veteran's health.  See April 2002 Special Report of Training.  

In a September 2002 Special Report of Training, the Veteran indicated that his health factors were becoming "more stable."  In February 2003, vocational rehabilitation records state that a nonservice-connected skin condition prevented training at that time.  

The Vocational Rehabilitation records relate that, beginning in 2001, the Veteran discontinued his coursework due to a variety of reasons - sickness with the flu, his son's hospitalization after a serious accident, emotional issues, and a legal investigation involving one of his family members.  Health, personal, legal, and family factors were all cited.  His left knee disability was also mentioned as a factor in his counseling records, but not to the extent that the above nonservice-connected factors were mentioned.   The Veteran requested discontinuance of vocational rehabilitation.  It was also noted in an April 2004 vocational rehabilitation memorandum that the Veteran failed to keep VA and school staff advised of his difficulties as they developed.  

Also, VA and private treatment records dated from 2000 to 2012 document significant symptomatology from various nonservice-connected disorders, to include a left hand and fingers fracture, coronary artery disease, hypertension, diabetes mellitus, psoriasis, prostate cancer, and cervical spine arthritis, among other disorders.  

In addition, the Director of Compensation and Pension issued a March 2011 letter opining that the Veteran was not entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) after a discussion of much of the above evidence.  

Moreover, with regard to the severity of the Veteran's left knee symptoms for purposes of determining whether there is marked interference with employment, a January 2000 VA examiner remarked that the Veteran might not be making "full effort" with regard to his examinations of his left knee.  

In addition, the April 2012 VA examiner assessed that the Veteran would not have a problem with sedentary employment.  The Veteran was able to grasp and do keyboarding on his computer most of the day.  The April 2012 VA examiner particularly observed that the Veteran "gave very poor effort on exam for ROM."  His complaints of left knee pain were deemed "inconsistent" with the findings on X-ray and examination.  He was observed to bend his knee greater than 90 degrees while removing his pants, but then stated he could not flex his knee even 20 degrees.  After the VA examiner pointed out this discrepancy to the Veteran, the Veteran then made greater effort.  The VA examiner disagreed with the Veteran's assertion that he was not able to dress or bathe himself.  He was observed to have no problem dressing, despite his subjective complaints to the contrary.  The Veteran was noted to walk down the hall, a distance of 75-100 feet without difficulty with his cane.  

After reviewing the above medical and lay evidence, the Board does not find the Veteran credible in his assertion of "marked interference with employment" due to service-connected left knee disabiities.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

The Veteran's efforts at the recent April 2012 VA examination and an earlier January 2000 VA examination were suboptimal, casting some doubt on the validity of other VA examination readings throughout the appeal.  The Veteran also failed to adequately avail himself of vocational rehabilitation services that were offered to him.  A January 2008 VA cons therapy assessment note also states that the Veteran had a computer work "hobby."  

The Board does not agree with the Veteran's assertion that he cannot perform sedentary work, such that marked interference with employment cannot be established here.  The probative evidence of record does not establish that his pain medication would prevent sedentary employment.  The April 2012 VA examiner, in particular, noted that the Veteran spent most of his day "working at the computer" or watching television.  Therefore, despite his pain medication for the left knee, his concentration levels are not so impaired as to preclude these sedentary activities.  

In making this determination, the Board emphasizes that 38 C.F.R. § 3.321(b)(1) lists its purpose as "to accord justice."  Based on the facts of the instant case, the Board cannot view as just an award for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) due to exaggerated symptomatology.  To do so would detract from those Veterans who actually deserve such benefits due to their credible symptomatology.  

In summary, based on the Veteran's ability to perform sedentary work and credibility issues surrounding the severity of his service-connected left knee disabilities, the Board does not find "marked interference with employment" under 38 C.F.R. § 3.321(b)(1).

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected left knee disabilities, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1).  See also VAOPGCPREC 6-96.  

The Veteran was only hospitalized on two occasions - at the time of the initial in-service injury in June 1994 (open reduction internal fixation surgery of the left tibial plateau) and post-service in May 2002 (arthroscopic debridement and chondroplasty of the left knee).  However, the majority of his treatment for his service-connected left knee disabilities has been on an outpatient basis from 1994 to 2012.  

Also, with regard to the availability of an extraschedular rating after May 18, 2009 under 38 C.F.R. § 3.321(b)(1), the combined service-connected disability rating for the left knee is already at 60 percent.  

This fact is significant because under 38 C.F.R. § 4.68, the "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  

For example, the combined evaluations for disabilities affecting the lower extremity at and below the knee shall not exceed the 60 percent evaluation under 38 C.F.R. § 4.71a , Diagnostic Code 5164.  Simply stated, by law, after May 18, 2009,  the Veteran cannot receive more compensation for the left knee than he would receive if he did not have a left knee.

Accordingly, throughout the entire appeal, the evidence of record does not support the assignment an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected left knee disability.  38 C.F.R. § 4.3.  


Governing Law and Regulations with Analysis for TDIU Ratings on Schedular and Extraschedular Bases under § 4.16

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Prior to May 18, 2009, the Veteran had the following service-connected disabilities:  left knee posttraumatic deformity of the left lateral tibial plateau, rated as 30 percent disabling; and left knee arthritis, rated as 10 percent disabling.  The combined service-connected disability rating is only 40 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Therefore, prior to May 18, 2009, the schedular percentage criteria for a TDIU rating were not met.  38 C.F.R. § 4.16(a).  

Beginning on May 18, 2009, the Veteran has the following service-connected disabilities:  left knee posttraumatic deformity of the left lateral tibial plateau with arthritis, rated as 30 percent disabling; left knee limitation of extension with arthritis, rated as 30 percent disabling; and left knee limitation of flexion with arthritis, rated as 20 percent disabling.  The combined service-connected disability rating is 60 percent, considering all three disabilities affect the same left lower extremity, meeting the schedular percentage criteria for a TDIU rating (under the combined rating table).  38 C.F.R. §§ 4.16(a), 4.25.  Therefore, after May 18, 2009, the schedular percentage criteria for a TDIU rating are met.  38 C.F.R. § 4.16(a). 

In summary, prior to May 18, 2009, the Veteran is seeking an extraschedular TDIU rating.  38 C.F.R. § 4.16(b).  However, after May 18, 2009, the Veteran is seeking a schedular TDIU rating, as he meets the percentage requirements at that time.  See 38 C.F.R. § 4.16(a).  

Both determinations require that the Veteran be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  Id.      

The Board emphasizes that the issue of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating is inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).    

However, the Board itself cannot assign an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd, 9 Vet. App. at 96.  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

That is, since the Board itself cannot assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun, 22 Vet. App. at 115; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  

In fact, most recently, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C & P determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427-8.  See also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").  

In this regard, in light of certain favorable evidence of record, in the August 2009 Board remand, the Board requested the RO to refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran was entitled to an extraschedular TDIU rating in accordance with the provisions of 38 C.F.R. § 4.16(b), prior to May 18, 2009.  

The RO complied with this request, and the Director of Compensation and Pension issued a March 2011 letter opining that the Veteran was not entitled to an extraschedular rating under 38 C.F.R. § 4.16(b).  

Therefore, the issue of an extraschedular rating under 38 C.F.R. § 4.16(b) is no longer in the first instance.  It follows that the Board now has jurisdiction to adjudicate the § 4.16(b) extraschedular issue on the merits.  Anderson, 22 Vet. App. at 428-29.  

Throughout the entire appeal period, the evidence of record is mixed with respect to the issue of a TDIU rating on both a schedular and extraschedular basis. 

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In this regard, the Board finds that the criteria for awarding a TDIU rating on an extraschedular basis prior to May 18, 2009, and on a schedular basis after May 18, 2009, are not met.  38 C.F.R. § 4.16(a), (b).  

The negative evidence of record against a TDIU rating outweighs the positive evidence of record in support of it.  The Veteran's lack of credibility by exaggerating his left knee symptomatology at several VA examinations negatively impacts his TDIU claim.    

The Veteran and his family contend that he was unable to secure employment due to his service-connected left knee disability since 1999.  The Veteran last worked as a bus inspector in from 1989 to 1999.  Prior to this he was a mechanic.  He quit his job in 1999 due to pain and discomfort from his service-connected left knee disabilities.  He is receiving SSA disability benefits for his left knee since August 2000.  The Veteran is a high school graduate.  He is currently 60 years of age.  

Initially, the Board does not dispute that the Veteran's left knee disability prevents employment involving physical labor (e.g., at his previous work as a mechanic or as a bus inspector).  Chapter 31 vocational rehabilitation records dated from 2000 to 2004 confirm that physical activities such as climbing, bending, stooping, prolonged standing or treading, and working in adverse weather are not possible for the Veteran.  Numerous private and VA records also confirm that he cannot work in a job involving physical labor.  See also May 2000 private insurance statement; September 2000 VA physician letter; November 2000 SSA disability determination; November 2006 and June 2009 hearing testimonies; May 2009 VA examination; June 2009 and April 2011 private statements from Dr. S.S.B.; 2012 lay family statements.  

The April 2012 VA examiner also opined that the Veteran would have difficulty with kneeling and squatting, standing for long periods of time or walking long distances.  He would be able to drive and to walk short distances and to bend and twist and sit.  He would have some difficulty climbing stairs.  He would have some difficulty carrying, though would likely be able to lift 15-20 pounds if he did not have to carry it a distance.

However, the Board turns to the central issue in this case - the impact of the Veteran's service-connected left knee disabilities on his ability to engage in sedentary employment. 

As to the evidence against an award of a TDIU rating, most significantly, the probative evidence of record strongly suggests that the decision not to pursue sedentary work comes down to the Veteran.  

Specifically, Chapter 31 vocational rehabilitation records dated from 2000 to 2004 indicate that the Veteran has an employment handicap, but not a serious employment handicap.  He was deemed "fully feasible" for vocational rehabilitation services.  It was noted that the Veteran did not present any other significant health or personal factors that would indicate a need for specialized and supportive rehabilitation procedures.  Occupations associated with business administration and management represented suitable options.  Careers such as bookkeeping or accounting, or business management would not involve physical activities that would be adverse to the Veteran's health.  See April 2002 Special Report of Training.  In a September 2002 Special Report of Training, the Veteran indicated that his health factors were becoming "more stable."  

In February 2003, vocational rehabilitation records state that a nonservice-connected skin condition prevented training at that time.  

Vocational Rehabilitation records relate that, beginning in 2001, the Veteran discontinued his coursework due to a variety of reasons - sickness with the flu, his son's hospitalization after a serious accident, emotional issues, and a legal investigation involving one of his family members.  Health, personal, legal, and family factors were all cited.  His left knee disability was also mentioned as a factor in his counseling records, but not to the extent the above nonservice-connected factors were mentioned.   The Veteran requested discontinuance of vocational rehabilitation.  It was also noted in an April 2004 vocational rehabilitation memorandum that the Veteran failed to keep VA and school staff advised of his difficulties as they developed.  

In addition, the Director of Compensation and Pension issued a March 2011 letter opining that the Veteran was not entitled to an extraschedular rating under 38 C.F.R. § 4.16(b) after a discussion of much of the above evidence.  

Moreover, with regard to the actual severity of the Veteran's left knee symptoms, a January 2000 VA examiner remarked that the Veteran might not be making "full effort" with regard to his examinations of his left knee.  

In addition, the April 2012 VA examiner assessed that the Veteran would not have a problem with sedentary employment.  The Veteran is able to grasp and do keyboarding on his computer most of the day.  

The April 2012 VA examiner particularly observed that the Veteran "gave very poor effort on exam for ROM."  His complaints of left knee pain were deemed "inconsistent" with the findings on X-ray and examination.  He was observed to bend his knee greater than 90 degrees while removing his pants, but then stated he could not flex his knee even 20 degrees.  

After the VA examiner pointed out this discrepancy to the Veteran, the Veteran then made greater effort.  The VA examiner disagreed with the Veteran's assertion that he was not able to dress or bathe himself.  He was observed to have no problem dressing, despite his subjective complaints to the contrary.  The Veteran was noted to walk down the hall, a distance of 75-100 feet without difficulty with his cane.  

A January 2008 VA cons therapy assessment note also states that the Veteran has a computer work "hobby."  He is independent in activities of daily living, and no history of falls was noted at that time.  

The VA examinations of the left knee dated in October 2003, August 2004, December 2006, and a VA orthopedic note dated in October 2005 reveal only "mild" or "moderate" physical impairment when considering range of motion for the left knee and other factors of functional loss.  

A May 2009 VA examiner documented worse symptomatology for the left knee.  The Veteran's left knee flexion decreased to 20 to 40 degrees, and his extension was limited to 20 degrees.  

Based on that VA examination, his left knee disability ratings were increased to 60 percent in May 2009.  Nonetheless, it is important to emphasize that subsequent VA treatment records dated after May 2009 and the April 2012 VA examination do not confirm that the severity of the left knee as seen in May 2009 continued.  

The April 2012 VA examiner assessed that the Veteran's subjective complaints were inconsistent with objective observations regarding the left knee, as his flexion was limited to 95 degrees and extension to 0 degrees, with consideration of pain, less movement than usual, and reduced strength.  

As to the evidence supporting an award of a TDIU rating, the Board acknowledges that, in 2000, the SSA ultimately determined that the Veteran was disabled and could not work due to his service-connected left knee disabilities.  It was also mentioned that the Veteran was capable of performing "less than a full range" of sedentary activity.  

While the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  

Still, the SSA determination, although relevant, is not binding on VA.  In addition, in April 2011 Dr. S.S.B. submitted a letter reporting the Veteran's assertion that he had to stop a computer class because he could not sit for long periods of time due to his left knee pain.  

The Board concludes that the evidence supporting an award of a TDIU rating on the basis that the Veteran could not perform sedentary work is outweighed by the all of the negative evidence of record discussed in detail hereinabove.  

Vocational rehabilitation records and the report of the April 2012 VA examination and other evidence of record establishes that the Veteran could perform sedentary work, that he does in fact work on his computer most of the day, and that he has exaggerated his left knee symptomatology on several occasions.  The Board does not find Dr. S.S.B's April 2011 letter or the SSA decision on sedentary work to be especially persuasive.  

The Board emphasizes that the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363 (emphasis added).  

In denying the Veteran's TDIU claim, the Board has considered the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue under 38 C.F.R. § 4.16(b).  

Notably, his Chapter 31 vocational rehabilitation records deemed him "fully feasible" for vocational rehabilitation services.  Due to various nonservice-connected reasons, the Veteran did not take advantage of the training offered to him.  The evidence of record strongly suggests that the Veteran could be retrained in a sedentary employment position, given his documented frequent computer use.  

As the preponderance of the evidence is against the TDIU claim on both a schedular and extraschedular basis, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Prior to May 18, 2009, an increased combined disability rating greater than 40 percent for the service-connected left knee disabilities on an extraschedular basis under 38 C.F.R. § 3.321(b) is denied.  

Beginning on and after May 18, 2009, an increased combined disability rating greater than 60 percent for the service-connected left knee disabilities on an extraschedular basis under 38 C.F.R. § 3.321(b) is denied.  

Prior to May 18, 2009, a TDIU rating by reason of service-connected disability on an extraschedular basis under 38 C.F.R. § 4.16(b) is denied.  

Beginning on and after May 18, 2009, a TDIU rating by reason of service-connected disability on a schedular basis under 38 C.F.R. § 4.16(a) is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


